Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentson (US 2015/0091265 A1).
Regarding claim 1, Bentson discloses a cleaning cart, comprising a support body (cart body 10); and a communication device holder (pockets 12) configured to receive a mobile communication device (Para. 0016), wherein the communication device holder is secured to the support body (Fig. 1).

Claims 29, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macmillan (US 7,284,393 B1).
	Regarding claim 29, Macmillan discloses a cleaning cart (Fig. 1), comprising: a container that opens upwards by a frame (body 11), and a cover (portion 33 with portion 13) for the container that opens upwards (Fig. 1), the cover comprising an outer first shell (portion 33) and an inner second shell (portion 31a), the outer first shell comprising an outer cover and the inner second shell comprising an inner cover (Fig. 1).

Regarding claim 32, Macmillan discloses the cleaning cart according to claim 29, wherein the frame has functional elements on an outer circumference thereof (workspaces surface 25). 

Regarding claim 34, Macmillan discloses a frame for a container that opens upwards of the cleaning cart according to claim 29 (Fig. 1). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Macmillan in view of Dunford (US 2015/0225004 A1).
Regarding claim 30, Macmillan discloses the cleaning cart according to claim 29, wherein but does not explicitly disclose wherein the frame and the support body or the frame and the cover from a preassembled unit.  Pre-assembled rolling carts are well known in the art.  Dunford, teaches that the concept of pre-assembling a rolling cart (Para. 0003).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized a pre-assembled cart as taught by Dunford in order to provide a customer with a more user friendly device since the customer will not have to assemble the unit and therefore save time.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Macmillan in view of Morszeck (US 2016/0051022 A1).
Regarding claim 31, Macmillan discloses the cleaning cart according to claim 29, but does not disclose wherein the frame and the support body or the frame and the cover are connected to one another by spring-damper system.  It is well known in the art to connect lids to rolling structures via a spring-damper system. Morszeck teaches such a spring damper connection with his lid (Para. 0033).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included a spring damper connection on the device of Macmillan as taught by Morszeck to provide for a self-actuating cover.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Macmillan in view of Stuemke (US 2006/0157946 A1).
Regarding claim 33, Macmillan discloses the cleaning cart according to claim 32, but does not disclose wherein the functional elements comprise holding clips or hooks for cleaning devices.  Stuemke, however, teaches hooks for cleaning devices (hooks 32; Para. 0022).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included hooks on the device of Macmillan as taught by Stuemke for the purpose of providing more storage and the ability to carry more cleaning tools.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record, either taken alone, or in combination does not disclose wherein the support body comprises a double-shell construction, comprising an outer first shell and an inner second shell, wherein the first shell covers the second shell in an essentially dome-shaped manner, wherein the first shell and the second shell define an intervening space, wherein the communication device holder is arranged in the intervening space, and wherein the first and the second shell are foldable away from each other by a joint to open the intervening space.  Prior art reference US 7,284,393 B1 to Macmillan teaches a utility cart with a double shell construction (see in Fig. 1 where a first outer clam shell 33 overlaps a second clam shell 31a in a dome shape manner).  The first shell and the second shell define an intervening space, however, the shells are not foldable away from each other by a joint opening to the intervening space.  Examiner is of the opinion that hindsight reconstruction would have to be applied to the structure of Bentson and Macmillan in order to have the combination operate in the same manner as applicant recites in claim 2.  Claims 3-28 depend from claim 2.


Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   

/JOHN D WALTERS/Primary Examiner, Art Unit 3618